Citation Nr: 1753573	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2017.  A transcript of the hearing is of record.

In the course of this appeal, the issue of entitlement to a TDIU was added to the list of issues in appellate status, as they appear in the supplemental statement of the case that was issued to the Veteran.  Normally, the Veteran would have to go through the process of filing a notice of disagreement, receiving a statement of the case (rather than a supplemental statement of the case), and filing a substantive appeal in order for an issue to be perfected for appellate review.  Given, however, that the Veteran has been led to believe that the issue of entitlement to a TDIU is on appeal, the Board will include it on the list of appealed issues in this case.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran is seeking service connection for a cervical spine disability.  Specifically, the Veteran contends that she has a cervical spine disability related to a service-connected head injury or service-connected low back injury.  Alternately, the Veteran contends that her cervical spine disability directly resulted from an incident in which she slipped and fell on ice during service, or an in-service incident in which she was hit on the head.

In this regard, the Board acknowledges that the evidence of record includes an October 2014 VA examination report in which the VA examiner opined that the Veteran's cervical spine disability is less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, the opinion does not address all of the Veteran's contentions for service connection including that of direct service connection.  Therefore, the Board finds that the October 2014 VA examination is inadequate to adjudicate the Veteran's claim and another VA examination must be obtained.  See Bar v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Turning to the Veteran's claim for entitlement to a TDIU, the Board notes that the claim for a TDIU is inextricably intertwined with the Veteran's cervical spine claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of her relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Send the Veteran VCAA notice pertaining to a claim for TDIU, and conduct any necessary development on this issue.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's cervical spine disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of her symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed cervical spine disability had onset during active service or within one year of the Veteran's separation from active service, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contentions that she has a cervical spine disability related to an in-service fall and/or an in-service head injury (hit her head on a bunk, hit in the head during training).

   (b) Is it at least as likely as not that the diagnosed cervical spine disability was caused or aggravated by the Veteran's service-connected lumbosacral strain with mild L5 - S1 degenerative disc disease, or service-connected migraine headaches, residual of head injury?

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. Schedule the Veteran for a VA examination, to be conducted in order to determine entitlement to a TDIU.

The examiner should detail the functional limitations imposed by the Veteran's service-connected disabilities and what impact, if any, they have on her occupational functioning.  For the purpose of obtaining this opinion, notify the examiner that the Veteran's service-connected disabilities are: (1) Lumbosacral strain with mild L5 - S1 degenerative disc disease; (2) left knee degenerative joint disease; (3) right wrist carpal bone spur; (4) residuals, fracture right third middle finger; and (5) migraine headaches.

All findings and conclusions should be supported with a complete rationale and set forth in a report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




